Title: To Thomas Jefferson from Daniel Smith, 9 December 1791
From: Smith, Daniel
To: Jefferson, Thomas


“Southwestern Territory, At Mr. Cobbs,” 9 Dec. 1791. In Blount’s absence, acknowledges receipt of TJ’s to him of 22 Aug. 1791, “which was so much delayed on its passage that it never came to hand ‘till 8th. Nov. last.”—The information requested about Davidson county claims amount to 407,780 acres, which includes all allowable under the law of North Carolina except a few remaining preemption and soldier’s claims not yet entered. The final total may amount to 410,000.—He has obtained no additional census information since  that transmitted by Gov. Blount.—“The Muscle Shoal party make no noise at present in this Country. I hope they have abandoned the scheme.”
